PER CURIAM.
The sole issue meriting discussion is the defaulted party’s failure to supply a sworn motion or to make a sworn statement of fact at the hearing to vacate a default. In Leon Shaffer Golnick Advertising, Inc. v. *18Cedar, 423 So.2d 1015 (Fla. 4th DCA 1982), this court held such failure to constitute reversible error in the absence of a stipulation. As a consequence, we reverse the trial court’s order vacating the final judgment and remand this cause for reinstatement of the trial court’s final judgment of March 17, 1986.
REVERSED AND REMANDED.
LETTS, GLICKSTEIN and DELL, JJ., concur.